Name: Commission Regulation (EEC) No 1376/89 of 19 May 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 137/28 Official Journal : of the European Communities 20. 5 . 89 COMMISSION REGULATION (EEC) No 1376/89 of 19 May 1989 amending Regulation (EEC) No 3537/88 opening a standing invitation to tender for the resale on the Community market of 112 000 tonnes of sorghum held by the Spanish intervention agency remains to be sold ; that it is therefore appropriate to fix a final date for the last partial tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereais, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), Having regard to Council Regulation (EEC) No 1799/87 of 25 June 1987 on special arrangements for imports of maize and sorghum into Spain from 1987 to 1990 (3), and in particular Article 4 (2) thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1799/87, the Spanish intervention agency has purchased 300 000 tonnes of grain sorghum on the world market ; Whereas 112 000 tonnes of grain sorghum were sold on the internal market pursuant to Commission Regulation (EEC) No 3537/88 (4), as last amended by Regulation (EEC) No 868/89 0 ; that a significant quantity still HAS ADOPTED THIS REGULATION : Article 1 In Article 4 (2) of Regulation (EEC) No 3537/89 '25 May 1989' is replaced by '27 July 1989'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (J) OJ No L 128, 11 . 5. 1989, p. 1 . 0" OJ No L 170, 30. 6 . 1987, p. 1 . (&lt;) OJ No L 309, 15 . 11 . 1988, p. 30 . 0 OJ No L 92, 5 . 4. 1989, p. 6 .